


Exhibit 10.2


EMPLOYEE BENEFITS AGREEMENT


BY AND BETWEEN


ETHYL CORPORATION


AND


TREDEGAR INDUSTRIES, INC.


DATED AS OF JUNE 1, 1989



--------------------------------------------------------------------------------





TABLE OF CONTENTS

   Page

--------------------------------------------------------------------------------

   RECITALS      ARTICLE I       DEFINITIONS                    1.01   Agreement
1                 1.02   ERISA 1                 1.03   Ethyl Affiliate 1
                1.04   Ethyl Bonus Plan 1                 1.05   Ethyl Employee
Plans 1                 1.06   Ethyl RIP 2                 1.07   Ethyl Savings
Plan 2                 1.08   Ethyl Stock Option Plan 2                 1.09  
Ethyl Welfare Plans 2                 1.10   Hourly Pension Plans 2
                1.11   PBGC 2                 1.12   Reorganization Agreement 2
                1.13   Transferred Employee 3                 1.14   Tredegar
Bonus Plan 3                 1.15   Tredegar Employee 3                 1.16  
Tredegar Employee Plans 3                 1.17   Tredegar ESOP 3
                1.18   Tredegar RIP 3                 1.19   Tredegar Savings
Plan 4                 1.20   Tredegar Stock Option Plan 4                 1.21
  Tredegar Welfare Plans 4                 1.22   Visqueen Savings Plan 4   
ARTICLE II   EMPLOYEE BENEFIT PLANS QUALIFIED UNDER CODE SECTION 401(a)
                    2.01   Tredegar RIP 5                  2.02   Hourly Pension
Plans 10                  2.03   Tredegar Savings Plan 11                  2.04
  Tredegar ESOP 14                  2.05   Visqueen Savings Plan 14    ARTICLE
III   EXECUTIVE AND INCENTIVE COMPENSATION PLANS                     3.01  
Tredegar Stock Option Plan 16                  3.02   Tredegar Bonus Plan 16


-i-

--------------------------------------------------------------------------------





TABLE OF CONTENTS

   Page

--------------------------------------------------------------------------------

ARTICLE IV       EMPLOYEE WELFARE BENEFIT PLANS                     4.01  
Tredegar Welfare Plans 19                  4.02   Welfare Benefit Liabilities 19
                 4.03   Information 20    ARTICLE V   ADMINISTRATION OF EMPLOYEE
BENEFIT PLANS                     5.01   Administrative Service 21
                 5.02   Fiduciary Status 21    ARTICLE VI   MISCELLANEOUS   
                 6.01   Agreement; Construction 22                  6.02  
Tredegar Subsidiaries’ Obligations 22                  6.03   Ethyl Affiliates’
Obligations 22                  6.04   Counterparts 22                  6.05  
Amendment 23                  6.06   No Third Party Rights 23
                 6.07   Governing Law 23                  6.08   Assignment 23
                 6.09   Notices 24    SIGNATURES      EXHIBITS     
                 Exhibit I Hourly Pension Plans


-ii-

--------------------------------------------------------------------------------





EMPLOYEE BENEFITS AGREEMENT

                This EMPLOYEE BENEFITS AGREEMENT, dated as of June 1, 1989, is
made by and between Ethyl Corporation (Ethyl), a Virginia corporation, and
Tredegar Industries, Inc. (Tredegar), a Virginia corporation.


RECITALS

                WHEREAS, Tredegar is a wholly owned subsidiary of Ethyl; and

                WHEREAS, the Ethyl Board has determined that it is in the best
interests of the shareholders of Ethyl to distribute all of the issued and
outstanding shares of Tredegar common stock to the holders of Ethyl common
stock; and

                WHEREAS, contemporaneous with the execution of this Agreement,
Ethyl and Tredegar have entered into the Reorganization Agreement which, among
other things, describes certain transactions that are required in order to
effect such distribution and sets forth other agreements that will govern
certain other matters following the Distribution; and

                WHEREAS, as result of the Distribution, Tredegar and the
Tredegar Subsidiaries will cease to be eligible to maintain the Ethyl Employee
Plans on behalf of the eligible employees of Tredegar and the Tredegar
Subsidiaries; and



--------------------------------------------------------------------------------




                WHEREAS, as a result of the Distribution and the terms of this
Agreement, Tredegar Employees will cease to accrue additional benefits under the
Ethyl Employee Plans as of May 31, 1989, or June 30, 1989, as applicable; and

                WHEREAS, Ethyl and Tredegar desire to provide for the
establishment of the Tredegar Employee Plans, and as provided in this Agreement,
the allocation of assets and liabilities and other matters between the Ethyl
Employee Plans and the Tredegar Employee Plans.

                NOW, THEREFORE, in consideration of the mutual agreements,
provisions, and covenants contained in this Agreement, Ethyl and Tredegar agree
as follows:

-2-

--------------------------------------------------------------------------------





ARTICLE I


DEFINITIONS

Terms used in this Agreement shall have the meanings assigned to them in the
Reorganization Agreement. Terms that are used in this Agreement and which are
not defined in the Reorganization Agreement shall have the meanings specified:

1.01. Agreement means this Employee Benefits Agreement, together with the
Exhibit attached hereto, as the same may be amended from time to time in
accordance with the terms hereof.

1.02. ERISA means the Employee Retirement Income Security Act of 1974, as
amended.

1.03. Ethyl Affiliate means a corporation or unincorporated business which, as
of the Distribution Date, would be treated as a single employer with Ethyl in
accordance with Code section 414(b), 414(c) or 414(m).

1.04. Ethyl Bonus Plan means the unfunded bonus plan maintained by Ethyl on
behalf of selected highly compensated or management employees of Ethyl and Ethyl
Affiliates.

1.05. Ethyl Employee Plans means the Ethyl Bonus Plan, the Ethyl RIP, the Ethyl
Savings Plan, the Ethyl Stock Option Plan, the Ethyl Welfare Plans, and each
other employee benefit plan or arrangement, whether or not subject to ERISA,
maintained by

-1-

--------------------------------------------------------------------------------




Ethyl or an Ethyl Affiliate for the benefit of its eligible employees.

1.06. Ethyl RIPS means the Retirement Income Plan for the Employees of Ethyl
Corporation.

1.07. Ethyl Savings Plan means the Savings Plan for the Employees of Ethyl
Corporation.

1.08. Ethyl Stock Option Plan means the Ethyl Corporation Incentive Stock
Options Plan.

1.09. Ethyl Welfare Plans means the “employee welfare benefit plans” (as defined
in ERISA section 3(1)) that are maintained by Ethyl or an Ethyl Affiliate for
the benefit of its eligible employees prior to June 1, 1989.

1.10. Hourly Pension Plans means the defined benefit pension plans listed on the
attached Exhibit I.

1.11. PBGC means the Pension Benefit Guaranty Corporation.

1.12. Reorganization Agreement means the agreement, together with the exhibits
and schedules attached thereto, between Ethyl and Tredegar, dated as of June 1,
1989, relating to, inter alia, the distribution of all of the issued and
outstanding shares of Tredegar common stock to the holders of the Ethyl common
stock. The term “Reorganization Agreement” also shall include any amendments
thereto that are adopted in accordance with the terms of that agreement.

-2-

--------------------------------------------------------------------------------




1.13. Transferred Employee means an individual who (i) is in the employ of Ethyl
or an Ethyl Affiliate on and after the Distribution Date, and (ii) on or before
June 30, 1990, separates from service for reasons other than disability or
retirement, and (iii) enters the employ of Tredegar or a Tredegar Subsidiary
effective immediately upon separation from Ethyl and the Ethyl Affiliates.

1.14. Tredegar Bonus Plan means the unfunded bonus plan for selected highly
compensated and management employees of Tredegar and the Tredegar Subsidiaries
to be established by Tredegar in accordance with Section 3.02.

1.15. Tredegar Employee means an employee of Tredegar or a Tredegar Subsidiary
on July 1, 1989, and who did not retire from the employ of Ethyl and the Ethyl
Affiliates.

1.16. Tredegar Employee Plans means the Tredegar Bonus Plan, the Tredegar RIP,
the Tredegar Savings Plan, the Tredegar Stock Option Plan, the Tredegar Welfare
Plans, the Tredegar ESOP, the Visqueen Savings Plan, and each other employee
benefit plan or arrangement, whether or not subject to ERISA, maintained by
Tredegar or a Tredegar Subsidiary for the benefit of its eligible employees.

-3-

--------------------------------------------------------------------------------




1.17. Tredegar Esop means the Employee Stock Ownership Plan of Tredegar
Industries, Inc. which may be established by Tredegar.

1.18. Tredegar RIP means the “defined benefit plan” (as defined in Code Section
414(j)), which is qualified under Code section 401(a), and which is to be
established by Tredegar for the benefit of eligible employees of Tredegar and
the Tredegar Subsidiaries in accordance with Section 2.01.

1.19. Tredegar Savings Plan means the “defined contribution plan” (as defined in
Code section 414(i)), which is qualified under Code section 401(a), and which is
to be established by Tredegar for the benefit of eligible employees of Tredegar
and the Tredegar Subsidiaries in accordance with Section 2.03.

1.20. Tredegar Stock Option Plan means the stock option plan to be established
by Tredegar in accordance with Section 3.01.

1.21. Tredegar Welfare Plans means to “employee welfare benefit plans” (as
defined in ERISA section 3(1)) to be established by Ethyl and assumed by
Tredegar or a Tredegar Subsidiary for the benefit of eligible employees of
Tredegar and the Tredegar Subsidiaries in accordance with Section 4.01.

1.22. Visqueen Savings Plan means the Savings Plan for the Employees of Ethyl
Visqueen.

-4-

--------------------------------------------------------------------------------





ARTICLE II


EMPLOYEE BENEFIT PLANS QUALIFIED
       UNDER CODE SECTION 401(A)       

2.01. Tredegar RIP

                (a) As soon as practicable after the date of this Agreement, and
effective as of July 1, 1989, Tredegar shall establish the Tredegar RIP. As of
July 1, 1989, the Tredegar RIP shall include substantially the same terms and
conditions as are included in the Ethyl RIP as in effect on that date; provided,
however, that this Agreement may not be construed or interpreted to restrict
Tredegar’s right or authority to amend or terminate the Tredegar RIP effective
as of a date following July 1, 1989.

                (b) Each Tredegar Employee who is eligible to participate in the
Ethyl RIP on June 30, 1989 shall be eligible to participate in the Tredegar RIP
as of July 1, 1989 and shall cease to participate in the Ethyl RIP as of June
30, 1989. The Tredegar RIP shall recognize, for all purposes, Tredegar
Employees’ service with and compensation earned from Ethyl and its Affiliates
before July 1, 1989 and Transferred Employees’ service and compensation earned
from Ethyl and its Affiliates to the same extent that such service and
compensation would be recognized by the Ethyl RIP as in effect on June 30, 1989.
The accrued benefit under the Tredegar RIP of each Tredegar Employee

-5-

--------------------------------------------------------------------------------




and each Transferred Employee shall not be less than the Tredegar Employee’s and
Transferred Employee’s accrued benefit under the Ethyl RIP.

                (c) Ethyl shall cause the trustee of the Ethyl RIP to transfer,
and Tredegar shall cause the trustee of the Tredegar RIP to accept, the initial
and subsequent transfer of assets and liabilities as provided in the following
paragraphs (c)(1) and (c)(2) and, if applicable, as adjusted in accordance with
paragraph (c)(3).

                        (1) The initial transfer of assets and liabilities from
the Ethyl RIP to the Tredegar RIP shall be an amount equal to 90% of the
estimated present value of projected benefit obligations (whether or not vested)
attributable to Tredegar Employees under Ethyl RIP as of June 30, 1989. The
estimated present value of the projected benefit obligations attributable to
Tredegar Employees’ as of June 30, 1989 shall be determined by Ethyl RIP’s
enrolled actuary, based on the actuarial methods and assumptions used for
purposes of determining pension expense under FASB 87 by Ethyl and subject to
the requirements of Code section 414 and the regulations and rulings thereunder.
The amount of assets to be transferred from the Ethyl RIP to the Tredegar RIP
shall be adjusted for investment gains and/or losses (both realized and
unrealized)

-6-

--------------------------------------------------------------------------------




from July 1, 1989 until the day prior to the day of actual transfer. The
transfer of assets and liabilities from the Ethyl RIP to the Tredegar RIP shall
be made on the Distribution Date or as soon as practicable thereafter; provided;
however, that no such transfer shall take place until the expiration of the
thirty day period immediately following the date of filing of the required Forms
5310 with the Internal Revenue Service. Tredegar agrees that it will timely file
an application with the Internal Revenue Service for a favorable determination
with respect to the form of the Tredegar RIP under Code section 401(a) and will
adopt any Tredegar RIP amendments which may be required by the Internal Revenue
Service as a condition to issuing a favorable determination letter for the
Tredegar RIP.

                        (2) The subsequent transfer of assets and liabilities
from the Ethyl RIP to the Tredegar RIP shall be an amount equal to the sum of
(i) the difference, if any, between the present value of projected benefit
obligations attributable to the Tredegar Employees under the Ethyl RIP as of
June 30, 1989 and the assets transferred in the initial transfer and (ii) the
present value of the projected benefit obligations attributable to the
Transferred Employees as of the date that each such Transferred Employee
separated from the service of Ethyl and the Ethyl Affiliates. The determination
of the assets

-7-

--------------------------------------------------------------------------------




and liabilities to be transferred as the subsequent transfer shall be made by
the Ethyl RIP’s enrolled actuary, based on the actuarial methods and assumptions
used for purposes of determining pension expense under FASB 87 by Ethyl and
subject to the requirements of Code section 414 and the regulations and rulings
thereunder. The amount of assets to be transferred form the Ethyl RIP to the
Tredegar RIP shall be adjusted for investment gains and/or losses (both realized
and unrealized) from the date as of which such projected benefit obligations are
calculated until the day prior to the day of actual transfer. The subsequent
transfer of assets and liabilities shall be made as of a date agreed upon by
Ethyl and Tredegar but in no event before the satisfaction of all applicable
legal requirements or later than December 31, 1990.

                        (3) If the amount of assets transferred from the Ethyl
RIP to the Tredegar RIP under Section 2.01(c)(1) exceeds the present value of
the projected benefit obligation attributable to Tredegar Employees as of June
30, 1989, the amount to be transferred under Section 2.01(c)(2) shall be reduced
by such excess. If the excess amount described in the preceding sentence exceeds
the amount to be transferred under Section 2.01(c)(2), the difference shall be
returned to the Ethyl RIP by the Tredegar RIP, together with any investment

-8-

--------------------------------------------------------------------------------




gains and/or losses (both realized and unrealized) as soon as practicable after
December 31, 1990.

                (d) The Tredegar RIP and Tredegar and the Tredegar Subsidiaries
shall assume and be solely responsible for, all liabilities and obligations of
the Ethyl RIP, Ethyl and Ethyl’s Affiliates with respect to Tredegar Employees’
and Transferred Employees’ participation in the Ethyl RIP. The Ethyl RIP, Ethyl
and Ethyl’s Affiliates shall retain and be solely responsible for all
liabilities and obligations with respect to participants in the Ethyl RIP who
are not Tredegar Employees or Transferred Employees including, by way of example
and not of limitation, former employees of Tredegar or the Tredegar Businesses
who retired or separated from service on or before July 1, 1989.

                (e) This Section 2.01(e) controls with respect to each Ethyl RIP
participant who (i) enters the employ of Tredegar or a Tredegar Subsidiary after
July 1, 1989 and (ii) is not a Transferred Employee. The Ethyl RIP benefit of
such an individual shall be paid by the Ethyl RIP in accordance with its terms,
shall remain the sole responsibility of the Ethyl RIP, Ethyl, and the Ethyl
Affiliates, and shall not be included in the assets and liabilities to be
transferred to the Tredegar RIP. An individual described in the first sentence
of this Section 2.01(e) shall be eligible to participate in the Tredegar

-9-

--------------------------------------------------------------------------------




RIP in accordance with the terms of the Tredegar RIP and his service with Ethyl
and Ethyl’s Affiliates shall be recognized by the Tredegar RIP for vesting
purposes only.

                (f) Ethyl and Tredegar agree to provide the other such
information regarding the Tredegar Employees and Transferred Employees as may be
reasonably requested and necessary in order to effectively administer and
maintain the Ethyl RIP and the Tredegar RIP.

2.02. Hourly Pension Plans

                (a) As soon as practicable after the date of this Agreement, but
no later than July 1, 1989, Ethyl shall amend the Hourly Pension Plans to
substitute Tredegar or a Tredegar Subsidiary as the sponsor of such plans and
Tredegar or a Tredegar Subsidiary, as applicable, shall assume the Hourly
Pension Plans effective as of July 1, 1989. The preceding sentence and this
Agreement may not be construed or interpreted to restrict the right or authority
of Tredegar or a Tredegar Subsidiary to amend or terminate the Hourly Pension
Plans effective as of a date following July 1, 1989.

                (b) Each Tredegar Employee who is eligible to participate in an
Hourly Pension Plan on June 30, 1989 shall continue to be eligible to so
participate. The Hourly Pension Plans shall continue to recognize, for all
purposes, service

-10-

--------------------------------------------------------------------------------




with and compensation earned from Ethyl and Ethyl Affiliates on or before July
1, 1989 to the same extent that such service and compensation is recognized
under the Hourly Pension Plans as in effect on that date.

                (c) The Hourly Pension Plans, Tredegar, and the Tredegar
Subsidiaries shall be solely responsible for all liabilities and obligations of
the Hourly Pension Plans, including by way of example and not of limitation,
benefits accrued prior to July 1, 1989 and benefits payable to Hourly Pension
Plan participants who retired or separated from service prior to such date.

                (d) Ethyl agrees to provide Tredegar and the Tredegar
Subsidiaries such information regarding Tredegar Employees as may be reasonably
requested and necessary in order to effectively administer and maintain the
Hourly Pension Plans.

2.03. Tredegar Savings Plan

                (a) As soon as practicable after the date of this Agreement, but
no later than July 1, 1989, Tredegar shall establish the Tredegar Savings Plan.
The Tredegar Savings Plan shall be effective as of July 1, 1989; provided,
however, that no contributions will be made to the Tredegar Savings Plan before
August 1, 1989. As of July 1, 1989, the Tredegar Savings Plan shall include
substantially the same terms and conditions

-11-

--------------------------------------------------------------------------------




as are included in the Ethyl Savings Plan as in effect on that date; provided,
however, that this Agreement may not be construed or interpreted to restrict
Tredegar’s right or authority to amend or terminate the Tredegar Savings Plan
effective as of a date following July 1, 1989.

                (b) Each Tredegar Employee who is eligible to participate in the
Ethyl Savings Plan on June 30, 1989 shall be eligible to participate in the
Tredegar Savings Plan as of July 1, 1989. The Tredegar Savings Plan shall
recognize, for all purposes, Tredegar Employee’s service with Ethyl and Ethyl
Affiliates on or before July 1, 1989 and Transferred Employees’ service with
Ethyl and Ethyl Affiliates prior to their employment with Tredegar or a Tredegar
Subsidiary to the same extent that such service would be recognized by the Ethyl
Savings Plan as in effect on July 1, 1989.

                (c) Ethyl shall amend the Ethyl Savings Plan to provide that the
Distribution will not effect a termination of employment that requires a
distribution from the Ethyl Savings Plan. Ethyl shall cause the trustee of the
Ethyl Savings Plan to transfer, and Tredegar shall cause the trustee of the
Tredegar Savings Plan to accept, the Ethyl Savings Plan account balances
(whether or not vested) of Tredegar Employees and Transferred Employees.
Tredegar Employees’ and Transferred

-12-

--------------------------------------------------------------------------------




Employees’ accounts in the Ethyl Savings Plan shall be adjusted for investment
gains and/or losses (both realized and unrealized) through the valuation date
coinciding with or immediately preceding the day of actual transfer. The
transfer of assets and liabilities from the Ethyl Savings Plan to the Tredegar
Savings Plan shall be made as soon as practicable after July 1, 1989 (in the
case of Tredegar Employees) and July 1, 1990 (in the case of Transferred
Employees); provided, however, that no such transfer shall take place until the
expiration of the thirty-day period immediately following the date of filing of
the required Forms 5310 with the Internal Revenue Service. Tredegar agrees that
it will timely file an application with the Internal Revenue Service for a
favorable determination with respect to the form of the Tredegar Savings Plan
under Code section 401(a) and will adopt any Tredegar Savings Plan amendments
which may be required by the Internal Revenue Service as a condition to issuing
a favorable determination letter for the Tredegar Savings Plan. The amount to be
transferred in accordance with this Section 2.03(c) shall be delivered to the
Tredegar Savings Plan trustee in the same form as the Tredegar Employees’ and
Transferred Employees’ accounts are invested under the Ethyl Savings Plan.

-13-

--------------------------------------------------------------------------------




                (d) The Tredegar Savings Plan, Tredegar and the Tredegar
Subsidiaries shall assume, and be solely responsible for, all liabilities and
obligations of the Ethyl Savings Plan, Ethyl and Ethyl’s Affiliates with respect
to Tredegar Employees’ and Transferred Employees’ participation in the Ethyl
Savings Plan. The Ethyl Savings Plan, Ethyl and Ethyl’s Affiliates shall retain,
and be solely responsible for, all liabilities and obligations with respect to
Ethyl Savings Plan participants who are not Tredegar Employees or Transferred
Employees.

                (e) Ethyl and Tredegar agree to provide the other such
information regarding the Tredegar Employees and Transferred Employees as may be
reasonably requested and necessary in order to effectively administer and
maintain the Ethyl Savings Plan and the Tredegar Savings Plan.

2.04. Tredegar ESOP

                Ethyl and Tredegar agree that Tredegar may establish the
Tredegar ESOP as an employee stock ownership plan within the meaning of Code
section 4975. The Tredegar ESOP, if adopted, shall provide for participation of
each employee of Tredegar and the Tredegar Subsidiaries who has attained age
twenty-one and completed one year of service; provided; however, that
individuals who are included in a collective bargaining unit may not participate
in the Tredegar ESOP until the representative of

-14-

--------------------------------------------------------------------------------




the collective bargaining unit has accepted the terms of the Tredegar ESOP. The
Tredegar ESOP shall initially provide that up to two million shares of Tredegar
common stock may be held by the Tredegar ESOP. This Agreement may not be
construed or interpreted to restrict Tredegar’s right or authority to amend or
terminate the Tredegar ESOP.

2.05. Visqueen Savings Plan

                Tredegar shall cause the trustee of the Visqueen Savings Plan to
transfer, and Ethyl shall cause the trustee of the Ethyl Savings Plan to accept,
the Visqueen Savings Plan account balances (whether or not vested) of any
individual who is in the employ of Ethyl or an Ethyl Affiliate on the
Distribution Date. Such employees’ accounts in the Visqueen Savings Plan shall
be adjusted for investment gains and/or losses (both realized and unrealized)
through the valuation date immediately preceding the day of actual transfer. The
transfer of assets and liabilities from the Visqueen Savings Plan to the Ethyl
Savings Plan shall be made as soon as practicable following a valuation date
coinciding with or after the Distribution Date; provided, however, that no such
transfer shall take place before the expiration of the thirty-day period
immediately following the date of filing of the required Forms 531C with the
Internal Revenue Service. The amount to be

-15-

--------------------------------------------------------------------------------




transferred in accordance with the Section 2.05 shall be delivered to the Ethyl
Savings Plan trustee in the same form as such employees’ accounts are invested
under the Visqueen Savings Plan. The Ethyl Savings Plan, Ethyl and the Ethyl
Affiliates shall assume, and be solely responsible for, all liabilities and
obligations of the Visqueen Savings Plan, Tredegar and the Tredegar Subsidiaries
with respect to such employees’ participation in the Visqueen Savings Plan. The
Visqueen Savings Plan, Tredegar and the Tredegar Subsidiaries shall retain, and
be solely responsible for, all liabilities and obligations with respect to
Visqueen Savings Plan participants whose accounts are not transferred to the
Ethyl Savings Plan. Ethyl and Tredegar agree to provide the other such
information as may be reasonably requested and necessary in order to effectively
administer and maintain the Ethyl Savings Plan and the Visqueen Savings Plan.


ARTICLE III


EXECUTIVE AND INCENTIVE COMPENSATION PLANS

3.01. Tredegar Stock Option Plan

                (a) As soon as practicable after the date of this Agreement, but
no later than July 1, 1989, Tredegar shall adopt the Tredegar Stock Option Plan.
The Tredegar Stock Option Plan

-16-

--------------------------------------------------------------------------------




shall be effective as of July 1, 1989 and shall include substantially the same
terms and conditions as are included in the Ethyl Stock Option Plan as in effect
on that date; provided, however, that this Agreement may not be construed or
interpreted to restrict Tredegar’s right or authority to amend or terminate the
Tredegar Stock Option Plan effective as of a date following July 1, 1989.

                (b) As soon as practicable following Tredegar’s adoption of the
Tredegar Stock Option Plan, but no later than the Distribution Date, Ethyl’s
Board of Directors shall approve the Tredegar Stock Option Plan on behalf of
Ethyl, Tredegar’s sole shareholder.

3.02. Tredegar Bonus Plan

                (a) As soon as practicable after the date of this Agreement, but
no later than July 1, 1989, Tredegar shall establish the Tredegar Bonus Plan.
The Tredegar Bonus Plan shall be effective as of July 1, 1989. This Agreement
may not be construed or interpreted to restrict the right or authority of
Tredegar to amend or terminate the Tredegar Bonus Plan effective as of a date
following July 1, 1989.

                (b) As soon as practicable following Tredegar’s adoption of the
Tredegar Bonus Plan, but no later than the Distribution Date, Ethyl’s Board of
Directors shall approve the

-17-

--------------------------------------------------------------------------------




Tredegar Bonus Plan on behalf of Ethyl, Tredegar’s sole shareholder.

                (c) Except as provided in this Section 3.02(c), the Tredegar
Bonus Plan, Tredegar, and the Tredegar Subsidiaries shall be solely responsible
for all liabilities and obligations with respect to Tredegar Employees’
participation in the Tredegar Bonus Plan and the Ethyl Bonus Plan, Ethyl and
Ethyl’s Affiliates shall retain and be solely responsible for all liabilities
and obligations with respect to Tredegar Employees’ participation in the Ethyl
Bonus Plan. Tredegar Employees who participated in the Ethyl Bonus Plan and who
remain in the employ of Tredegar or a Tredegar Subsidiary through December 31,
1989 shall receive (i) a payment or payments from Ethyl representing the portion
of such individual’s 1987 and 1988 Ethyl Bonus Plan awards that had vested as of
June 30, 1989, and (ii) a payment or payments from Tredegar representing the
portion of such individual’s 1987 and 1988 awards under the Ethyl Bonus Plan
that had not vested as of June 30, 1989. The amounts payable under the preceding
sentence shall be paid at such times and in the manner prescribed by the
respective payor.

                (d) Ethyl and Tredegar agree to provide the other such
information regarding Tredegar Employees as may be reasonably requested and
necessary in order to effectively

-18-

--------------------------------------------------------------------------------




administer and maintain the Ethyl Bonus Plan and the Tredegar Bonus Plan.


ARTICLE IV


EMPLOYEE WELFARE BENEFIT PLANS

4.01. Tredegar Welfare Plans

                (a) Ethyl shall establish the Tredegar Welfare Plans, effective
as of June 1, 1989. The Tredegar Welfare Plans shall be substantially the same
as the Ethyl Welfare Plans (and any related insurance contracts or other funding
agreements) as in effect on May 31, 1989. As of June 1, 1989, participation in
the Tredegar Welfare Plans shall be limited to individuals who are employed in
the Tredegar Businesses and their dependents and beneficiaries.

                (b) As soon as practicable after the establishment of the
Tredegar Welfare Plans, but no later than the Distribution Date, Tredegar or a
Tredegar Subsidiary shall assume the Tredegar Welfare Plans, effective as of
June 1, 1989. The preceding sentence and this Agreement may not be construed or
interpreted to restrict the right or authority of Tredegar or a Tredegar
Subsidiary to amend or terminate the Tredegar Welfare Plans effective as of a
date following June 1, 1989.

-19-

--------------------------------------------------------------------------------




4.02. Welfare Benefit Liabilities

                (a) Except as provided in Section 4.02(b), the Tredegar Welfare
Plans, Tredegar, and the Tredegar Subsidiaries shall assume, and shall be solely
responsible for, all claims incurred on and after June 1, 1989 by individuals
who, at the time such claim is incurred, are in the employ of the Tredegar
Businesses and the beneficiaries and dependents of such individuals.

                (b) Sections 4.01 and 4.02(a) to the contrary notwithstanding,
the Ethyl Welfare Plans, Ethyl, and Ethyl’s Affiliates shall retain and shall be
solely responsible for, all claims incurred before June 1, 1989 under the Ethyl
Welfare Plans and all claims incurred after May 31, 1989 by (i) individuals who
are not in the employ of the Tredegar Businesses after that date and their
dependents and beneficiaries, (ii) individuals who qualified for a long-term
disability benefit and are on a leave of absence as of June 1, 1989, and their
dependents and beneficiaries, and (iii) A. W. Perry and his dependents and
beneficiaries.

4.03. Information

                Ethyl and Tredegar agree to provide the other such information
regarding Tredegar Employees and individuals formerly employed in connection
with the Tredegar Businesses and the dependents and beneficiaries of such
persons as may be

-20-

--------------------------------------------------------------------------------




reasonably requested and necessary in order to effectively administer and
maintain the Ethyl Welfare Plans and the Tredegar Welfare Plans.


ARTICLE V


ADMINISTRATION OF EMPLOYEE BENEFIT PLANS

5.01. Administrative Services

        Contemporaneous with the execution of this Agreement, Ethyl and Tredegar
have entered into the Master Services Agreement. Pursuant to the Master Services
Agreement, Ethyl shall, inter alia, assist Tredegar in the establishment and
administration of the Tredegar Employee Plans.

5.02. Fiduciary Status

                Ethyl and Tredegar agree that Ethyl’s performance of the Master
Services Agreement may not be construed or interpreted as an appointment of
Ethyl as “administrator” (as defined in ERISA section 3(16)) or a “fiduciary”
(as defined in ERISA section 3(21)) of the Tredegar Employee Plans. Ethyl and
Tredegar agree that Ethyl shall act only upon Tredegar’s direction, that
Tredegar shall remain solely responsible for the administration of the Tredegar
Employee Plans and that Tredegar shall indemnify and hold harmless Ethyl,
Ethyl’s Affiliates and their officers, directors, employees, and agents who act
in accordance with Tredegar’s directions.

-21-

--------------------------------------------------------------------------------





ARTICLE VI


MISCELLANEOUS

6.01. Agreement; Construction

                This Agreement, including the Exhibits hereto and the agreements
and documents referred to in this Agreement, constitute the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersede all previous negotiations, commitments, and writings relating to that
subject matter.

6.02. Tredegar Subsidiaries’ Obligations

                Tredegar shall cause to be performed, and guarantees the
performance and payment of, all actions, agreements, obligations, and
liabilities described in this Agreement that are to be performed or paid by a
Tredegar Subsidiary.

6.03. Ethyl Affiliates’ Obligations

                Ethyl shall cause to be performed, and guarantees the
performance and payment of, all actions, agreements, obligations, and
liabilities described in this Agreement that are to be performed or paid by an
Ethyl Affiliate.

6.04. Counterparts

                This Agreement may be executed in several counterparts, each of
which shall be deemed an original, but

-22-

--------------------------------------------------------------------------------




such counterparts shall together constitute but one and the same Agreement.

6.05. Amendment

                No amendment, supplement, modification, waiver or termination of
this Agreement shall be binding unless executed in writing by the party to be
bound thereby. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision of this Agreement,
whether or not similar, nor shall such waiver constitute a continuing waiver
unless otherwise expressly provided.

6.06. No Third Party Rights

                No third party (other than the Tredegar Subsidiaries and the
Ethyl Affiliates) is entitled to rely on any provision of this Agreement. Ethyl
and Tredegar assume no liability to any third party (other than the Tredegar
Subsidiaries and the Ethyl Affiliates) because of any reliance on any provision
of this Agreement.

6.07. Governing Law

                This Agreement shall be construed and interpreted according to
the laws of the Commonwealth of Virginia except to the extent that such laws are
superseded or preempted by the laws of the United State of America.

-23-

--------------------------------------------------------------------------------




6.08. Assignment

                This Agreement may not be assigned by either party without the
prior written consent of the other party.

6.09. Notices

                All communications, notices, and disclosures required or
permitted by this Agreement shall be in writing and shall be deemed to have been
given at the earlier of (i) the date actually delivered to an officer of the
other party or (ii) when postmarked in the case of a notice, etc., deposited in
the United States mail, first class postage prepaid, and addressed as follows
(unless and until either party notifies the other in accordance with this
Section 6.09 of a change in address):

         If to Ethyl: Ethyl Corporation
330 South Fourth Street
Richmond, Virginia 23219
Attention: Chief Financial Officer    If to Tredegar      (until September 30,
1989):
Tredegar Industries, Inc
701 East Byrd Street
Richmond, Virginia 23219
Attention: President    If to Tredegar (after September 30, 1989):
Tredegar Industries, Inc
1100 Boulders Parkway
Richmond, Virginia 23225
Attention: President


-24-

--------------------------------------------------------------------------------




                IN WITNESS WHEREOF, the parties have caused this Employee
Benefits Agreement to be duly executed as of the day and year first above
written.

ETHYL CORPORATION


By: /s/ E. Whitehead Elmore
       ——————————————
       E. Whitehead Elmore
       Vice President, Secretary
       and General Counsel


TREDEGAR INDUSTRIES, INC.


By: /s/ John D. Gottwald
       ——————————————
       John D. Gottwald
       President


-25-

--------------------------------------------------------------------------------